Plaintiff in error was by information charged with, tried and convicted of statutory rape and was sentenced to serve a term of five years imprisonment in the state penitentiary. Judgment and sentence was pronounced and entered on December 9th, 1909. From this sentence he appealed by filing in this court on June 11th, 1910, a petition in error with case-made attached. Counsel for plaintiff in error has filed a motion to dismiss the appeal herein for the reason that a parole has been granted by the Governor, and that the conditions thereof were accepted and consented to by plaintiff in error. Where a parole is granted and accepted and this fact is brought to the attention of this court, pending an appeal, the appeal will be dismissed. Gilmore v.State, 3 Okla. Cr. 639, 108 P. 416. Therefore it is considered that said appeal be, and the same is, hereby dismissed, and the cause remanded to the district court of Washita county. *Page 615